Sherwood, J.
The respondent was convicted of burglary ■and larceny in the Superior Court at Grand Bapids. The record contains a bill of exceptions but does not purport to give all the testimony.
On the trial, the counsel for the People gave testimony tending to show that the money stolen was found upon the person of the respondent. This was objected to by the respondent’s counsel, on the ground that possession of stolen property was not evidence of burglary. The testimony was admitted in the case, and exception was taken. It was proper testimony to be given with other evidence in the ■case, to prove the respondent guilty of the crime charged, ¡and no error was committed in receiving it. It is only necessary to say further, that the other objections and exceptions of counsel for respondent were not well taken, and need not be further considered.
The judgment must be affirmed.
The other Justices concurred.